DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group II ( claims 1-10 drawn to a seasoning product) in the reply filed on 4/21/2020 is acknowledged.
This application is in condition for allowance except for the presence of claims 11-12  directed to Group I non-elected without traverse.  Accordingly, claims 11-12 have been cancelled.

Withdrawn - Claim Rejections - 35 USC § 112
In view of applicant’s amendments to claims of 12/3/2021, all 35 USC 112 rejections are hereby withdrawn. 
Reasons for Allowance

Claims 1-2, 5-6 and 8-10 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1-2, 5-6 and 8-10 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires a liquid seasoning,comprising- a seasoning liquid, an onion ingredient, an organic acid, and wherein the onion ingredient is a stew heating treated onion in presence of the organic acid in the seasoning liquid at  75-120 °C in conjunction with an amount of cycloalliin in the liquid seasoning with respect to an amount of the onion ingredient swollen in the seasoning liquid is 0.30% by mass or more, and wherein pH of the seasoning liquid is 2.5 to 4.5, and the cycloalliin in the liquid seasoning is cycloalliin from the onion ingredient. Cited art to Yuka is silent regarding the amount of cycloalliin in the liquid seasoning and the onions in Yuka's sauce are raw onions subjected to stew heating treatment. Because the claimed onion ingredient is defined as heat-treated onions subjected to stew heating treatment, cycloalliin in Yuka's sauce may not be considered as cycloalliin from the onion ingredient. Other art to Kim also fails to teach stew treatment of onions. Anno teaches that onion extract, which is produced by crushing onions to obtain onion juice and heating and concentrating onion juice, is required to obtain a cycloalliin content of 0.692% and 0.751%. See Anno, Examples 1 and 2. As discussed above, Anno's crushed onions and crushed/heated onions do not contain cycloalliin in the claimed range. Therefore, in order for a person of ordinary skill in the art to arrive at the liquid seasoning having the claimed cycloalliin content range, Yuka's sauce must be modified to contain Anno's onion extract in addition to Yuka's onion. However, the term "ingredient" is defined in para. [0013] of the specification as published to have visible size and specific food texture. Anno teaches that onion extract is produced by crushing and squeezing onions to obtain onion juice and concentrating the juice to obtain the extract. See Anno, Col. 2, Lines 65-67, Col. 3 Lines 1-19, Col. 4, Lines 24-34. Thus, a person of ordinary skill in the art would reasonably conclude that such onion extract would not contain solids having visible size and specific food texture and therefore, Anno's extract cannot be considered as an onion ingredient. On pages 7-9 of applicant’s response, applicant points that the stew heating treatment of the heat-treated onion is required to obtain the cycloalliin content in the claimed range. 
To illustrate the above point, the liquid seasonings of Examples 1, 3 and Comparative Example 1 contain the same ingredients in the same ratios, except that heat-treated onions are used for Examples 1 and 3 (dried and boiled onions, respectively) while raw onions are used for Comparative Example 1. While the claim limitation "stew heating treated onion in presence of the organic acid in the seasoning liquid at a temperature of 75 °C to 120 °C" may be considered as product-by-process subject matter, MPEP 2113 states that "[t]he structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art." Because aforementioned examples in the specification show that only by incorporating the stew heating treatment of the heat- treated onion results, the liquid seasoning would contain the quantity of cycloalliin as claimed and thus, the claimed onion ingredient is different than the onions that has not been stew heating treated. Thus, the claim limitation "stew heating treated onion in presence of the organic acid in the seasoning liquid at a temperature of 75 °C to 120 °C" must be considered because the claim limitation results in the claimed onion ingredient to be different from onions that are not stew heating. Also see applicant other arguments on page 9-10 of applicant’s response of 11/12/2021, which are persuasive.

Thus, the subject matter of amended claim 1 and its dependent claims is not taught or suggested singularly or in combination, by the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791